JOHN MAUZY PITTMAN, Judge, concurring. Ifil agree with Judge Henry’s observation that the applicable standard of review requires that we consider only that evidence that supports the jury’s verdict, and with her suggestion that this case should have been certified to the Arkansas Supreme Court as involving an issue of first impression. Nevertheless, if this case must be decided by this court, I think that it should be reversed and dismissed. Our supreme court’s initial interpretation of Ark.Code Ann. § 5-60-101 took into account common law in effect at the time of the statute’s passage. Dougan v. State, 322 Ark. 384, 912 S.W.2d 400 (1995). The cases and other authorities cited therein strongly suggest that, although the offense may be committed by neglect as well as by direct abuse, to do so requires gross neglect to a degree that would constitute an outrageous offense to public decency and family sensibilities. Appellant may well be guilty of violating “the unwritten laws of God that know not change.”1 Nevertheless, viewing the evidence in the light most favorable to the State, I do not think reasonable jurors could find appellant guilty of neglect of such quality and character as to constitute a criminal offense under Ark.Code Ann. § 5-60-101 as interpreted in Dougan v. State, supra.  . Sophocles, Antigone, E.H. Plumptre, trans. Vol. VIII The Harvard Classics Part 6 (P.F. Collier & Son, 1909-14).